 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                     Case No. 1:21-cv-00818-JLT (PC)

12                        Plaintiff,                         ORDER TO SUBMIT APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
13            v.                                             OR PAY FILING FEE

14    D. ARDEN, et al.,                                      45-DAY DEADLINE

15                        Defendants.

16

17          Plaintiff has not paid the $402 filing fee for this action or apply to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date of service of this

19   order, Plaintiff shall submit the attached application to proceed in forma pauperis, completed and

20   signed, or, in the alternative, pay the filing fee in full. No requests for an extension of time will be

21   granted without a showing of good cause. Failure to comply with this order will result in

22   dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     May 21, 2021                                 _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
